DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16, 18 are cancelled.
Claim 17 is currently amended.
Claims 19-31 are previously presented.
Claims 32-36 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Argument: Applicant argues that Nelson does not teach of suggest “a plunger component comprising a plunger attached to a handle, via a hollow body”.  Remarks pp. 8-10.
This is not found persuasive because the Nelson reference expressly recognizes that the barrel 14 (see [0045]) is hollow, as it accepts the plunger component 17 therein.
Argument: Applicant argues that [0034] of Nelson was relied upon solely to teach the distinct portions of the plunger / body / syringe.  Remarks pp. 10-11.
This is not found persuasive because multiple citations to Nelson were provided in anticipation of the recited subject matter.  See Non-Final OA dated 7/12/2022.  Many citations to the disclosure of Nelson were provided and not only to [0034] but also [0045].  Applicant’s attempts to find other teachings in the reference which do not map to the claimed subject matter are not found persuasive.
Argument:  Applicant argues that claims 24-31 are not rendered obvious by the recited subject matter because one of ordinary skill in the art would NOT have combined the teachings of Wyrick with Nelson to arrive at the claimed invention / subject matter before the effective filing date.  Remarks pp. 11-13.
This is not found persuasive because a case law was applied as the motivation for combination of Wyrick with Nelson to render obvious the recited subject matter.  See Non-Final OA dated 7/12/2022 pp. 8-9 in the rejection of the cited claims under obviousness.  See additionally MPEP 2144.07 regarding the obviousness of an art-recognized suitability for an intended purpose.  To add the child safety cap of Wyrick to the apparatus / product / syringe of Nelson improved the sanitation and safety of the product as cited in the Non-Final OA.  Therefore, Applicant’s remarks are not found persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2008/0306439) and further in view of Thorne JR (US 2012/0323173).
Regarding claims 17, Nelson discloses a syringe refiller (see applicator system of title, throughout), comprising
	A liquid reservoir (see syringe 12 of [0044] – Figs. 1-2) comprising a first end with a first opening (see top of Fig. 2) and a second end (see bottom end of annotated Fig. 2 below) with a second opening (see Fig. 1  - [0044] – mixing chamber 20, applicator tip 30 have openings therebetween and make up the liquid reservoir – they are all in fluid communication); and
	A plunger component (see piston device/plunger 17 of [0045]) comprising a plunger (see plunger of [0045]) attached to a handle (plunger 17 has a handle for dripping the end thereof and application of liquid), via a hollow body (see annotated drawing below) (see gripping element 55 of [0063], the plunger (syringe plungers are so configured to be slidable – see drawing back of [0045]) configured to be slidable along an inner wall of the liquid reservoir via (by way of) engagement of the handle (see drawing – the handle is slidable along the plunger  / hollow body / barrel 14), wherein the plunger seals the liquid reservoir towards the first opening, and wherein the plunger is disposed within the liquid reservoir (see Nelson Figs. 2 & 3 – the plunger 17 is disposed within the liquid reservoir – see barrel 14 of [0045]);
	A first syringe needle element (see injection needle of [0035], [0070] – see Fig. 3 for an embodiment with a needle in connection with the second opening in an exploded view – interpreted as sharp point 88 of [0064]) that is in connection with the second opening (See Fig. 2), and
	An air channeling system (applicator tip 30 of [0044]);
the plunger comprising a hole (see aperture of [0034] – what follows is an intended use of the aperture for air – this is the article worked upon, see MPEP 2114 regarding the patentable weight of articles worked upon in apparatus/product claims – the hole is what Applicant intends, the bore through which the plunger mates into – most any component of the air channeling system can be considered a component that meets the recited component), wherein the air channel component includes an elongated tube (see applicator tip 30 – which has an elongated tube that the air flows through).
[AltContent: arrow][AltContent: textbox (Inlay collar )][AltContent: textbox (Air channeling system 30 )][AltContent: textbox (Handle 55)][AltContent: textbox (Hollow body 14)][AltContent: textbox (First syringe needle element 88 is in connection with second opening/end when apparatus is assembled)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Plunger component 17)][AltContent: textbox (Liquid reservoir 12)][AltContent: textbox (Syringe refiller 10)]
    PNG
    media_image1.png
    790
    573
    media_image1.png
    Greyscale

Nelson does not disclose that the air channel component extends through the plunger and the hollow body.
In the same field of endeavor of syringe design as Nelson (see title, abs), Thorne JR (US 2012/0323173) discloses: an air channel component (see valvular plunger which is hollow with elongated open tube of [0018] and Fig. 1).
To add the air channel component of Thorne JR to the syringe plunger of Nelson had the benefit that it allowed for a gas bubble to be physically evacuated from a liquid only zone ([0018]).
It would have been obvious to one of ordinary skill in the art to combine the air channel component of Thorne JR to the syringe plunger of Nelson to arrive at the claimed invention before the effective filing date because doing so allowed for gas bubbles to be physically evacuated from the liquid only zone.
	Regarding claim 19, the combination Nelson / Thorne JR (citations are to Nelson) further discloses: wherein the air channeling system comprises an air channel component (see sealing element 74 of [0053] which is disclosed as being a gasket/o-ring), the internal gasket element being arranged within the hole (the hole is contiguous/in fluid connection with the recited hole and therefore is within the hole) of the plunger (see Fig. 10), providing for an airtight contact between the plunger and the air channel component (see fluid tight engagement of [0053] – interpreted as air-tight as air is a fluid as understood by one of ordinary skill in the art), the plunger (see plunger cited above) also being configured slidable (manner of operating/intended use) along (moving in a constant direction with respect to) the air channel component (taken as a stationary component during the movement of the plunger – the plunger need not touch/contact the air channel component).
[AltContent: arrow][AltContent: textbox (Second end)][AltContent: textbox (Stopper element 106)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Air channel component/gasket 74)][AltContent: textbox (Second channel opening 92)][AltContent: textbox (First channel opening)][AltContent: arrow][AltContent: textbox (Note: Fig. 10 is inverted with respect to the first and second ends as compared to Fig. 2.)]
    PNG
    media_image2.png
    799
    559
    media_image2.png
    Greyscale

	Regarding claim 20, the combination Nelson / Thorne discloses (citations to Nelson): wherein the air channel component comprises a first channel opening (see flow passage 94/venting element 90 of [0064]) and second channel opening (see feeder outlet 45 of [0051] and associated flow passage 92 of [0064]) the first cannel opening being arranged within the hollow body (see Fig. 10), wherein the second channel opening is connected to a second syringe needle element (see syringe 12 of [0044]).
	Regarding claim 21, the combination Nelson / Thorne JR (citations to Nelson) discloses: further comprising a stopper element (see lance penetrable closure 106 of [0064]) arranged at the second end (See annotated Fig. above) with the second opening arranged within the stopper element (see Fig. 10 – annotated Fig. above) and an inlay collar (see syringe connector 16 of [0045]) arranged at the first end (see plunger/barrel of Figs. 1, 10) of the liquid reservoir (Examiner is interpreting the claimed structure as Applicant is, that the plunger can go between the first and second end, and that the liquid reservoir is where the fluid is stored between the first and second ends with the plunger and the hollow body/barrel 14), wherein the first opening is arranged within the inlay collar (see annotated Fig. 2 above).
	Regarding claim 22, the combination Nelson / Thorne JR (citations to Nelson) discloses: wherein the first and second syringe needle elements (see sharp point 88 and syringe 12 of [0044]) are arranged within (they mate with structures which touch) the stopper element (see lance penetrable enclosure) and protrude from the stopper element along a direction (any direction can be a direction) that is pointing away from the liquid reservoir (the direction claimed is interpreted as downward in Fig. 2 and upward in Fig. 10).
	Regarding claim 23, the combination Nelson / Thorne JR (citations to Nelson) discloses: wherein the stopper element (see lance penetrable enclosure 106 of container 100) further comprises a reception cavity that receives a fraction of the air channel component (interpreted as mating with the applicator tip 30) that comprises the second channel opening (at the second channel opening – feeder outlet 45).

Claims 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2008/0306439) and further in view of Thorne JR (US 2012/0323173)¸ and Wyrick (US 2011/0226646).

	Regarding claim 24, the combination Nelson / Thorne JR does not disclose: further comprising a child-safety cap arranged at the second end of the liquid reservoir, being adapted to fully enclose the first syringe needle element in a locked state of the syringe refiller and to release the first syringe needle element in an unlocked state of the syringe refiller.
	In the same field of endeavor of syringes/needle design (see title, abs) as Nelson, Wyrick discloses: a child-safety cap (see sheath 19 of [0053]) arranged at the second end of the liquid reservoir (when Wyrick is bodily incorporated into Nelson, the second end/needle end of Wyrick would be covered by sheath disclosed), being adapted to fully enclose (see Figs. 3-4) the first syringe needle element in a locked state (see spring of [0108] which locks the needle into various configurations) of the syringe refiller and to release the first syringe needle element (see injection needle 17 of [0053], [0093]) in an unlocked state of the syringe refiller (and moved/translated state of the needle and housing that is not the locked state can be considered an unlocked state).
To add the child safety cap of Wyrick to the injection needle-plunger arrangement of Nelson had the benefit that it allowed for the selection of a known design for its intended use as sheaths were known for their sanitary and safety uses (see [0053]), which was desirable in Nelson.  See MPEP 2144.07 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the child-safety cap/sheath of Wyrick with the syringe needle-plunger of Nelson to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved safety and sanitary use of the apparatus and was the selection of a known design for its intended uses.
Regarding claim 25, the combination Nelson / Thorne JR / Wyrick discloses: wherein the stopper element comprises a spring element (see spring penetration control of [0023] and spring of [0108] of Wyrick), wherein the child-safety cap is configured to be slidable along (with respect to) the stopper element (see lance penetrable enclosure 106) and wherein the child-safety cap is interacting with the spring element when slid along the stopper element (see Figs. 11-13).
Regarding claim 26, the combination Nelson / Throne JR / Wyrick discloses: wherein the child-safety cap (see sheath of Wyrick) further comprises a first hold arranged such that the first syringe needle (see needle 24 of Figs. 11-12) pierces (manner of operation/intended use – satisfied – see [0023]-[0024]) through the child-safety cap when the child-safety cap is in an unlocked state of the syringe refiller (when the needle is sharp enough, it can pierce the sheath in an unlocked state of the syringe refiller).
Regarding claim 27, the combination Nelson / Thorne JR / Wyrick discloses: wherein the stopper element (see lance penetrable enclosure 106 of Nelson) comprises at least one releasable (manner of operating/intended use) connection element (see cylindrical side walls 82 of [0064]) on at least one outer side of the stopper element (they are circumferentially outward of the stopper element as seen in Fig. 10), the releasable connection element being adapted to engage with a first corresponding engagement element arranged within the child-safety cap in an unlocked state of the syringe refiller.
Regarding claim 28, the combination Nelson / Thorne JR / Wyrick discloses: wherein the releasable connection element is a retaining lug (an engagement elements whose contact is overcome with great force – see bodily incorporated cylindrical side walls 82 of Nelson) and the first corresponding engagement element is a fixation hole (see aperture in Figs. 3-4 of Wyrick) together form a snap-action (manner of operating/intended use) connection (any connection can be a snap-action connection as that is not a term of art).
	Regarding claim 29, the combination Nelson / Thorne JR / Wyrick discloses: wherein a second corresponding engagement (see adapted 80 of [0044]) element is arranged within the child-safety cap (bodily-incorporated from Wyrick into Nelson), adapted to engage with the at least one releasable connection element (cylindrical side walls of [0064]) in a locked state of the syringe refiller.
	 Regarding claim 30, the combination Nelson / Thorne JR. does not disclose: further comprising a child-safety cap arranged at the second end of the liquid reservoir, being adapted to fully enclose the second syringe needle element in a locked state of the syringe refiller and to release the first syringe needle element in an unlocked state of the syringe refiller, wherein the child-safety cap is further adapted to fully enclose the second syringe needle element in a locked state and to release the second syringe needle element in an unlocked state.
	In the same field of endeavor of syringes/needle design (see title, abs) as Nelson, Wyrick discloses: a child-safety cap (see sheath 19 of [0053]) arranged at the second end of the liquid reservoir (when Wyrick is bodily incorporated into Nelson, the second end/needle end of Wyrick would be covered by sheath disclosed), being adapted to fully enclose (see Figs. 3-4) the first syringe needle element in a locked state (see spring of [0108] which locks the needle into various configurations) of the syringe refiller and to release the first syringe needle element in an unlocked sate of the syringe refiller, wherein the child-safety cap Is further adapted to fully enclose the second syringe needle element (see placement of second syringe needle of Nelson, it would be enclosed when the child-safety cap is bodily incorporated into Nelson) in a locked state and to release the second syringe needle element in an unlocked state.
	To add the child safety cap of Wyrick to the injection needle-plunger arrangement of Nelson had the benefit that it allowed for the selection of a known design for its intended use as sheaths were known for their sanitary and safety uses (see [0053]), which was desirable in Nelson.  See MPEP 2144.07 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the child-safety cap/sheath of Wyrick with the syringe needle-plunger of Nelson to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved safety and sanitary use of the apparatus and was the selection of a known design for its intended uses.
	Regarding claim 31, the combination Nelson / Thorne JR. / Wyrick discloses: wherein the child-safety cap further comprises a second hole (the two needles creates a first and second hole when they pierce the sheath when bodily incorporated into Nelson) arranged such that the second syringe needle element pierces (manner of operation/intended use – satisfied) through the child-safety cap when the syringe refiller is in an unlocked state (the needles are movable in the unlocked state of the spring and will pierce the sheath when pressed down on).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743